BakNes, J.
(dissenting). The original complaint carefully avoided any reference to the federal statute. It contained no allegation tending to show that plaintiff was engaged in interstate commerce when hurt. It shows with considerable care and particularity that he was engaged in intrastate commerce. Had a motion been made to make the pleading more definite and certain in reference to the nature of plaintiff’s employment it would have received short shrift, because it was neither indefinite nor uncertain in this regard. If the action had been begun on this complaint in the federal court it would, I think, very promptly have been held that it did not state a cause of action under the federal act. Defendant pleaded as a defense to the action that plaintiff was engaged in interstate commerce when injured. Had plaintiff demurred to this defense the demurrer would, I believe, have been just as promptly overruled, on the theory that such answer, if true, stated a good defense. A perfect cause of action was stated under the law of Wisconsin, while no cause of action was stated under the law of the United States. To he sure, little need be added to the complaint to bring the case under the federal law. The statement of the simple fact that at the time plaintiff was injured he was engaged in interstate commerce would have been all-sufficient. But the pleading of this simple fact would produce important results. Without such allegation the rights of the parties would have to be determined by the’existing law in one jurisdiction. With it they would have to be determined by the law of another jurisdiction. The change indicated would work a change from state to federal law, and there are 'substantial and important differences between them. Under the *428state ]aw contributory negligence is a complete defense where tbe negligence of the defendant is less than that of the servant. If the servant is negligent but his negligence is. less than that of the master, there can be a full recovery. Sec. 1816, Stats. 1911. Under the federal act contributory negligence is not a defense, but affects the amount of recovery. Under the state law assumption of hazard is no defense to such an action as we have here. Under the federal law it is a complete defense. Under the' state statute defendant would be liable for the negligence of a fellow-servant when such negligence caused the injury in whole or in greater part. The federal statute is different in verbiage at least. The manner of submitting the two actions is different and the beneficiaries are different. A cause of action includes the facts showing plaintiff’s right and its violation by the defendant. McArthur v. Moffet, 143 Wis. 564, 128 N. W. 445. Enough has been said to show that a person who is injured by a railway company while engaged in intrastate commerce has different rights and a different cause of action from what he would have, had he been injured while engaged in interstate commerce.
It is true that the plaintiff did not in fact have two causes of action in reference to which he might exercise a right of election. There was only one cause of action, and whether it came under state or federal law depended on the facts. Undoubtedly the pleader in the present case was mistaken as to what the facts were when the complaint was drawn. It was stated on the oral argument by counsel for the appellant that it was supposed that the train on which plaintiff was employed when injured started from Marinette, when as a matter of fact it started from Menominee. Instead of its being an intrastate train it was an interstate train. On the facts before him the able counsel for the plaintiff stated a perfectly good cause of action under the state law, such a cause as he frankly said he intended to state. There is no defect in the *429pleading. It is almost a model. Counsel found himself in the position he would have been in had he brought an action of tort and found when he came to trial that on his evidence he could only recover on-contract; or if he had brought an action on express contract but found that he could not prove it and would have to recover on quantum meruit if at all. The cause of action declared on would be different from the one on which recovery could be had. Now if a client discloses to his lawyer the facts on which he claims to have a right of action against some one and such facts would give a right of action, and the pleader, following the facts as they have been detailed to him, states a perfectly good cause of action in the complaint drawn, I do not believe there is any infirmity in the pleading or that it contains a defective statement of a cause of action. The trouble ,is with the facts, not with the pleading. A cause of action is defectively stated when some material allegation is omitted therefrom and without which the complaint on its face does not state any cause of action whatever. Whether a cause of action is stated, as well as the nature of the cause of action, must be determined from an examination of the complaint itself and not from a consideration of extraneous facts which are not set.forth in the pleading. It is a contradiction to say in one breath that ■a complaint states a good cause of action and in the next to say that it states a defective cause of action. Whether it is one or the other must be determined from the face of the pleading. It cannot be that a good cause of action cannot be set forth in a complaint simply because the party is unable to prove the necessary facts to establish it.
In this instance the plaintiff was anxious to bring his case under the state law and the defendant was desirous that it should fall under the federal act. Both were of the mind that it would be more advantageous for the defendant to have the case come under the federal law. This court had decided ■that unless the question of the application of the federal law *430was raised in some appropriate way before or during tbe trial, tbe defendant would be beld to bave waived tbe benefit of it. Leora v. M., St. P. & S. S. M. R. Co. 156 Wis. 386, 146 N. W. 520. So tbe defendant to protect its rights bere promptly raised tbe question at tbe first opportunity by appropriate averments in its answer. Under our Code system of pleading, tbe allegation stood as denied unless tbe plaintiff cbose to amend bis complaint by alleging tbe same fact. It is said in tbe opinion of tbe court tbat because of tbis allegation tbe defendant was in no way surprised or prejudiced by tbe amendment and tbat tbe case could bave “gone to trial on tbe pleadings as originally framed and tbe complaint on tbe trial amended or treated as amended in accordance witb tbe issues made by tbe pleadings as originally framed.” Tbis is a ratber jaunty way to dispose of wbat will, I tbink, at least be conceded to be a close question. One of tbe issues raised by tbe original pleading was whether tbe plaintiff was engaged in interstate commerce when hurt. Tbe defendant took tbe affirmative and tbe plaintiff tbe negative of the question. If tbe defendant prevailed it would be entitled to judgment dismissing the complaint. If plaintiff then brought tbe proper action tbe bar of tbe statute of limitations would be a complete defense. I hardly tbink tbe court seriously intends to bold tbat an amendment which deprives a litigant of tbe benefit of a statute of limitations is one which in no way prejudices him. Neither do I tbink tbat, where a defendant sets-up proper defensive matter in an answer which by force of law stands as denied by tbe plaintiff, tbe court can thereafter, for tbe purpose of avoiding a limitation statute, transfer such allegation to the complaint as of tbe time it was drawn. A defendant should not be made to suffer for drawing a proper pleading. Tbe averment was essential unless defendant was willing to waive tbe benefit of tbe federal law. In this case no trap was laid for plaintiff. He was promptly advised of tbe dangers ahead. He did not heed tbe warning *431given, but because it was given it is held that defendant was not surprised or prejudiced by what was subsequently done. Doubtless the parties could have gone to trial on the pleadings, as originally framed. If they did, judgment would-have to go for defendant if it prevailed on its contention that the case was within the federal statute. There would be no occasion to amend or treat as amended the original complaint to make it conform to the issues made by the “pleadings as originally framed,” because such issues were made up by the original complaint and answer. It seems to me to be rather grasping at straws in this case to say that the complaint is in any way aided or improved by what is alleged in the answer. If defendant sought a continuance on the ground of surprise when the amended complaint was served, a court would say at once that it was not surprised. But there is no claim of surprise. Defendant is relying on a statute of limitation, and such a defense is no longer unconscionable in this state. Whereatt v. Worth, 108 Wis. 291, 84 N. W. 441.
I dislike to see the plaintiff lose what may be a meritorious cause of action because of the mistake made here. The question before us is one which arises under the laws of the United States and one on which the federal supreme court has the final say. Its decisions in such cases are not only valuable as precedents, but are binding on this court. If I read those decisions aright, that court has held that where rights are asserted under one law in an original pleading and under another by an amended pleading, in other words, where there is a change from law to law, there is a change of causes of action, and that if a limitation statute has run on the amended cause of action at the time the amendment is made, it is a good defense although it had not run when the action was originally commenced. This is what I think the court decided in Union P. P. Co. v. Wyler, 158 U. S. 285, 15 Sup. Ct. 877. This decision was approved in the Wulf Case *432(Missouri, K. & T. R. Co. v. Wulf) 226 U. S. 570, 33 Sup. Ct. 135, where the distinction, between it and the case under consideration was clearly pointed out and where it was held, 'in accordance with the uniform current of authority, that an amendment changing the beneficiary was not a change of causes of action.
In the opinion of the court it is stated that the Wyler Case is clearly distinguishable from the present ease, because there the amendment changed not only the cause of action but the nature and substance of the cause of action.
I am unable to see any distinction in principle between the two cases. In the Wyler Case plaintiff was injured in Kansas and brought a common-law action to recover damages for his injury in the state of Missouri, alleging as a ground of negligence that defendant employed an incompetent fellow-servant who was responsible for plaintiff’s injury. Thereafter plaintiff, probably doubting his ability to prove the cause of action stated, amended his complaint by alleging that he was injured through the negligence of a fellow-servant, referring to the same servant who was alleged to be incompetent in the original complaint. The amendment further set forth that the injury occurred in the state of Kansas and that under a statute of that state the master was liable for an injury which occurred through the negligence of a fellow-servant. To this amendment the defendant set up by way of defense that the statute of limitations had run at the time the complaint was amended, and the question and the sole ques^tion in the case was whether there was a change of causes of action. The original action, as before stated, was the usual common-law action for negligence. The amended complaint was based on the common law as amended in the particular stated by a statute of the state of Kansas. The court held that there was a change of causes of action because there was a change from law to law.
In the instant case the action was brought under the com*433mon law as amended by tbe statutes of tbe state of Wisconsin. Under tbe amended complaint a cause of action was stated under tbe common law as amended by tbe statutes of tbe United States. It seems to me that there is a change from law to law as much in tbe one case as there is in tbe other, and tbat tbe doctrine of tbe Wyler Gase is fully approved in Missouri, K. & T. R. Co. v. Wulf, 226 U. S. 570, 33 Sup. Ct. 135. If I have a correct concept of what has been decided in these two cases, I think they are decisive of tbe case at bar.
Cases not decided by tbe federal supreme court do not have tbe same binding force and effect on this court as do tbe decisions of tbat court, but it is entirely germane to the question under discussion to say tbat the great weight of authority supports tbe contention here made by tbe respondent. Among tbe cases bolding tbat under substantially similar facts tbe allowance of such an amendment as was here made changes tbe cause of action stated in tbe original complaint, and tbat tbe defense of tbe statute of limitations is available as of tbe time tbe amendment is made, are the following: Allen v. T. V. R. Co. 229 Pa. St. 97, 78 Atl. 34, 30 L. R. A. n. s. 1096; Bradley v. Chicago-Virden C. Co. 231 Ill. 622, 83 N. E. 424; Henderson v. Moeaqua C. M. & M. Co. 145 Ill. App. 637; McHugh v. St. Louis T. Co. 190 Mo. 85, 88 S. W. 853; Wasson v. Boland, 136 Mo. App. 622, 118 S. W. 663; Hall v. L. & N. R. Co. 157 Fed. 464, affirmed (Louisville & N. R. Co. v. Hall) 98 C. C. A. 664; Wingert v. Carpenter, 101 Mich. 395, 59 N. W. 662; Hughes v. N. Y., O. & W. R. Co. 158 App. Div. 443, 143 N. Y. Supp. 603; Moliter v. Wabash R. Co. 180 Mo. App. 84, 168 S. W. 250; Brinkmeier v. Mo. Pac. R. Co. 81 Kan. 101, 105 Pac. 221; Creteau v. C. & N. W. R. Co. 113 Minn. 418, 129 N. W. 855.
Tbe cases relied on by appellant, with two or three not very important exceptions, are cases where there was a change of beneficiary by amendment. Such a change is held *434by nearly all courts not to change the cause of action. In-fact I see little difference between the situation presently before the court and that which confronted this court in Stevens v. Brooks, 23 Wis. 196; Meinshausen v. A. Gettelman B. Co. 133 Wis. 95, 113 N. W. 408; and Haverlund v. C., St. P., M. & O. R. Co. 143 Wis. 415, 128 N. W. 273.
ViNJE, J. I concur in the foregoing dissenting opinion of Mr. Justice BaRves.